Citation Nr: 0709609	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  04-39 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a back injury with multilevel degenerative disc 
disease, from August 6, 1992 to November 12, 2002.  

2.  Entitlement to an evaluation in excess of 20 percent 
residuals of a back injury with multilevel degenerative disc 
disease, from November 13, 2002.  

3.  Entitlement to an evaluation in excess of 30 percent for 
peroneal neuropathy of the left lower extremity from November 
13, 2002.  


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney




ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran served on active duty from September 1982 to 
August 1992.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 decision by the RO 
which granted service connection for residuals of a back 
injury and assigned a 10 percent evaluation from August 6, 
1992, and a 20 percent evaluation from November 13, 2002.  By 
rating action in December 2003, the RO assigned a separate 30 
percent evaluation for the neurological residuals associated 
with the back injury, characterized as peroneal neuropathy of 
the left lower extremity, effective from November 13, 2002.  

In March 2006, the Board promulgated a decision which denied 
an increased rating for the veteran's back disability, and 
the veteran appealed to the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court").  In October 
2006, the Court granted a joint motion to vacate and remand 
the March 2006 Board decision.  

As the veteran expressed dissatisfaction with the evaluations 
assigned for his low back disability, the Board must 
determine whether he is entitled to an evaluation in excess 
of 10 percent from August 6, 1992, and to an evaluation in 
excess of 40 percent (for the combined orthopedic and 
neurologic manifestations) under the old rating criteria, or 
to separate ratings in excess of 20- and 30 percent, 
respectively under the revised rating criteria, from November 
13, 2002.  As will be discussed in greater detail below, the 
Board finds that the old rating criteria are more 
advantageous to the veteran.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The Board finds that rating the veteran's back disability 
under the old rating criteria is more advantageous then under 
the revised criteria.  

3.  Prior to November 13, 2002, the veteran's back disability 
was manifested by complaints of back pain occasionally 
radiating down the left leg, degenerative disc disease, 
without any significant neurological abnormalities; no 
functional loss of use due to pain or during flare-ups was 
demonstrated.  

4.  From November 13, 2002, the veteran's back disability is 
manifested by symptomatology analogous to pronounced 
intervertebral disc syndrome; vertebral fracture with cord 
involvement or ankylosis at an unfavorable angle are not 
present.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a back injury with multilevel degenerative 
disc disease prior to November 13, 2002, are not met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Part 4, Diagnostic Codes 5293, 5295 (2002), and 5237 
(prior to 9/26/03).  

2.  The criteria for an increased evaluation to 60 percent 
for residuals of a back injury with multilevel degenerative 
disc disease and with associated peroneal neuropathy of the 
left lower extremity from November 13, 2002, are met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Part 4, Diagnostic Code 5293 (prior to 9/23/02).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claims to be adjudicated herein below, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

Prior to initial adjudication of the veteran's initial 
service connection claim, a letter, dated in June 2003, fully 
satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran was notified of the 
evidence that was required to substantiate his claim on the 
merits, and that VA would assist him in obtaining evidence, 
but that it was ultimately his responsibility to provide VA 
with any evidence pertaining to his claim, including any 
evidence in his possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  In the present appeal, VA did not 
provide the veteran with notice of the type of specific 
evidence necessary to establish a disability rating or 
effective date prior to the initial rating decision.  
However, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See Id; 
Pelegrini v. Principi, supra; Quartuccio v. Principi, supra.  
In that regard, the June 2003 letter addressed the veteran's 
original application for service connection.  In July 2003, 
the RO awarded service connection for residuals of a back 
injury.  Therefore, the June 2003 letter served its purpose 
in providing VCAA notice and its application is no longer 
required because the original claims have been 
"substantiated."  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The veteran's current appeal is for higher initial 
evaluations for his back disability.  The RO issued a 
statement of the case in September 2004, providing the 
veteran with pertinent criteria for establishing a higher 
initial rating.  Thus, the Board finds that VA complied with 
the procedural requirements of 38 U.S.C.A. §§ 5104, 7105(d), 
and 38 C.F.R. § 3.103(b). Id.

The veteran's service medical records and all VA and private 
medical records identified by him have been obtained and 
associated with the claims file.  The Board notes that the 
January 2006 VA examination reports of are record which had 
not been associated with the claims file at the time of the 
now vacated Board decision in March 2006.  Furthermore, in 
letters received in November 2004 and 2006, the veteran's 
attorney stated that the veteran had no additional evidence 
to submit and requested that the Board adjudicate the appeal 
rather than remand it to the RO, as the case was fully 
developed.  Based on the discussion above, the Board finds 
that there is no indication in the record that any additional 
evidence relevant to the issues to be decided herein is 
available and not part of the claims file.  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield, 444 F.3d 1328 
(Fed. Cir. 2006).  

Factual Background

When examined by VA in September 1992, the veteran reported a 
history of a back injury during parachute training in 
service, and said that he was told he had scoliosis of the 
thoracolumbar spine.  Examination of the veteran's back did 
not reveal any pain or spasm.  He had full range of motion of 
the spine and there were no neurological abnormalities.  The 
diagnoses included recurrent back pain, possible degenerative 
joint disease.  X-ray studies of the lumbar and thoracic 
spine undertaken subsequent to the examination revealed no 
pertinent abnormalities.  

Private medical records received from the veteran in May 
2003, included a June 1992 chiropractic evaluation which 
showed normal forward flexion and rotation of the lumbar 
spine, and minus five degrees of normal extension and lateral 
flexion, bilaterally.  Neurological findings included 3+ 
patellar reflexes and positive straight leg raising referable 
to the L5 level.  An x-ray study revealed mild right 
scoliosis and decreased disc space at L5.  The diagnoses 
included disc degeneration and lumbar strain/sprain.  

Additional private medical records from 1997 to 2002 showed 
treatment for various maladies, including periodic low back 
pain from 1997 to 2002.  The veteran's complaints and the 
clinical findings were essentially the same on all of the 
reports and showed recurring back pain occasionally radiating 
down the left leg.  Other than occasional sciatic neuropathy, 
the veteran had essentially full  range of motion, no 
significant neurological abnormalities, and no muscle spasm.  
An examination report in September 2002, was essentially 
negative and showed only mild tenderness over the lower back 
area with no sensory impairment, motor dysfunction, or 
neurological abnormalities.  The veteran walked with a normal 
gait, and was able to heel and toe walk, and tandem walk.  
Similar negative clinical findings were noted on an 
examination in October 2002.  

On VA spine examination in August 2003, the veteran reported 
that his symptoms had worsened over the past two years, and 
that he was given a cane after his MRI a month earlier.  On 
examination, there was tenderness to palpation over the 
sacroiliac joint on the left, with no tenderness on the 
right.  Forward flexion and hyperextension were limited 
secondary to pain.  Strength was 3.5 to 4/5 in all muscles 
tested on the left, and normal on the right.  There was 
decreased sensation in the left lower extremity, and positive 
straight leg raising on the left.  The assessment was 
symptoms of radicular leg pain and some sacroiliac nerve 
pain.  

On VA spine examination in October 2003, the veteran reported 
that he had difficulty performing daily activities, including 
sitting for long periods or leaning forward due to pain.  He 
also reported associated numbness, tingling, and weakness in 
his left leg, but denied any bowel or bladder dysfunction.  
On examination, he had positive straight leg raising on the 
left.  He walked with a Trendelenburg's gait and a cane in 
his left hand.  There was tenderness over the left sacroiliac 
and left paraspinal musculature.  Forward flexion was to 80 
degrees with extension to 20 degrees, without pain.  Lateral 
bending was to 30 degrees, bilaterally, and axial rotation 
was to 45 degrees, bilaterally.  There was decreased 
sensation to light touch on the lateral aspect of the left 
leg and foot.  Strength was 4/5 in the dorsiflexion, plantar 
flexion, iliopsoas, quadriceps, and hamstring on the left, 
and 5/5 on the right.  The veteran could toe and heel raise 
without difficulty and his Achilles and patellar reflexes 
were intact at 2+, bilaterally.  The examiner commented that 
the veteran had radicular symptoms due to nerve root 
compression and had reasonable range of motion of the spine, 
but seemed to be limited by pain.  

Additional private medical records received from the veteran 
in November 2003, included three MRI reports (June and 
November 2002 and August 2003), an October 2002 NCV/EMG 
study, and a July 2003 neurological examination report.  The 
MRI reports revealed diffuse disc bulges at L3-4, L4-5, and 
L5-S1, but no interval changes.  The NCV/EMG study showed 
non-localizable peroneal neuropathy, but no evidence of 
radiculopathy or peripheral neuropathy of the left leg.  The 
neurological report indicated that the veteran was working 
full-time, eight hours a day, and that he enjoyed golfing and 
exercising daily.  The veteran complained of back pain, 
particularly after sitting for long periods of time or riding 
his bike.  There was a slight foot drop consistent with left 
peroneal lesion; otherwise there were no significant 
neurological abnormalities.  Strength was normal and 
symmetrically in both lower extremities, his stance was 
normal, and his gait was slightly limping.  There was no 
significant light touch and pinprick asymmetries between the 
two lower extremities.  The impression included low back and 
left lower extremity pain with EMG evidence of left peroneal 
involvement.  

On VA examination of the spine in January 2006, the veteran 
reported chronic low back pain radiating into his left lower 
extremity.  The examiner provided a detailed description of 
the veteran's medical history, including the private medical 
reports discussed above, and indicated that his examination 
would be confined to the veteran's back problems as the 
veteran was also being evaluated by a neurologist following 
this examination.  He noted that the veteran had numerous 
epidural steroid, sacroiliac joint, and multilevel facet 
joint injections, and medial branch blocks of L3 through S1 
nerves, without significant improvement or long-term relief.  
On examination, the veteran had 90 percent of forward 
flexion.  Extension was to 15 degrees with pain.  Right 
lateral flexion was to10 degrees, left lateral flexion to 20 
degrees, and rotation was to 25 degrees, bilaterally.  There 
was no changes in the ranges of motion on repetitive testing, 
nor were they further limited by pain or fatigue.  There was 
tenderness to palpation at the bilateral posterior-superior 
iliac spine, greater on the left than the right.  There was 
no piriformis or greater trochanteric tenderness to palpation 
or any paraspinal spasm or tenderness to palpation throughout 
the thoracolumbar paraspinal muscles, and no midline 
tenderness to palpation.  There was consistent reproducible 
pain of the lower lumbar left side facet joints in the 
standing and sitting position, and to a lesser extent, some 
right side facet joint pain with facet loading.  Seated 
straight leg raising was negative, bilaterally.  Patrick's 
test was positive on the left and negative on the right.  The 
examiner commented that he was deferring all strength, 
sensory, and reflex testing to the neurologist's examination, 
so as to avoid any conflicting evidence.  The veteran's was 
narrow-based and non-antalgic.  He did not use any assistive 
device to ambulate and was not wearing a brace.  The 
impression was chronic low back pain.  The examiner commented 
that he believed the veteran's back pain was multifactorial 
in nature and was coming from his lower lumbar facets and 
sacroiliac joint.  

On VA neurological examination in June 2006, the examiner 
provided a detailed description of the veteran's medical 
history and noted that the veteran reported that his symptoms 
had been worsening over the last few years.  The veteran 
reported muscle spasms two to three times a day, lasting for 
several minutes each time. Instead of occasional numbness and 
tingling down the left leg, he now experienced a burning type 
pain of varying intensity and duration three to four times a 
week.  His medications included Methadone, Amitriptyline, and 
Gabapentin.  

On examination, strength was 5/5 in the right lower extremity 
and left knee, 4/5 on left hip flexion, 5-/5 on dorsiflexion 
of the left ankle, and 0/5 on dorsiflexion of both big toes.  
Reflexes were 2+ in both patella and ankle jerk.  Sensation 
to light touch and pinprick was decreased along the lateral 
aspect of the left leg.  The veteran walked with a mild limp 
favoring the left leg.  The examiner indicated that there had 
been no change in the veteran's diagnosis but that his 
symptoms of pain and muscle spasm had increased in intensity 
with some mild weakness most notably with left hip flexion 
and dorsiflexion as compared to the August 2003 examination.  

Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. 
§ 4.10.  

As held in AB v. Brown, 6 Vet. App. 35, 38, (1993), where the 
claim arises from an original rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  See also Fenderson v. West, 
12 Vet. App. 119 (1999), which held that at the time of an 
initial rating, separate [staged] ratings may be assigned for 
separate periods of time based on the facts found.  

This appeal arises from an original claim for compensation 
benefits and a July 2003 rating decision which granted 
service connection for residuals of a back injury.  The RO 
assigned a 10 percent evaluation from August 6, 1992.  
Apparently, the RO found that the veteran had a claim pending 
in 1992 and determined that this was an appropriate effective 
date for service connection and the 10 percent disability 
evaluation.  The record does indicate that the RO initially 
denied the veteran's claim for service connection for the 
residuals of a back injury by October 1992 rating decision, 
the veteran filed a notice of disagreement in August 1993, 
and the RO issued a statement of the case in September 1993.  
A VA Form 21-4138 was then filed in December 1993, beyond the 
one-year time period for the filing of such a document, 
although the veteran was not so informed at the time; no 
further VA action was taken on that appeal.  In the July 2003 
rating decision, the RO also found that the veteran's back 
disability should be assigned a 20 percent disability 
evaluation effective from November 13, 2002, which the RO 
stated was based on the veteran's "reopened" claim and 
based on recurring attacks of intervertebral disc syndrome 
represented by a private medical record dated in November 
2002.  

During the pendency of this appeal, the rating criteria for 
evaluating disabilities of the spine were amended on two 
occasions.  In general, where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial process has been concluded, VA 
must consider both versions and apply the one most favorable 
to the veteran.  VAOPGCPREC 7-2003 (November 19, 2003).  VA's 
Office of General Counsel has determined that the amended 
rating criteria, if favorable to the claim, can be applied 
only for periods from and after the effective date of the 
regulatory change.  However, the veteran does get the benefit 
of having both the old regulation and the new regulation 
considered for the period after the change was made.  See 
VAOPGCPREC 3-00.  That guidance is consistent with 
longstanding statutory law, to the effect that an increase in 
benefits cannot be awarded earlier than the effective date of 
the change in law pursuant to which the award is made.  See 
38 U.S.C.A. § 5110(g) (West 2002).  

In this case, the RO considered both the old and the revised 
criteria and applied the revised criteria to the veteran's 
claim from November 13, 2003.  However, the Board finds that 
the old regulations are more favorable to the veteran for the 
entire period of his appeal.  The veteran was assigned a 10 
percent evaluation for residuals of a back injury under 
Diagnostic Code (DC) 5293 for intervertebral disc syndrome 
from August 6, 1992, and a 20 percent evaluation from 
November 13, 2002.  In a later December 2003 rating decision, 
the RO separately evaluated the orthopedic and neurologic 
manifestations of the veteran's low back disability and 
assigned the 20 percent evaluation for the orthopedic 
manifestations under the provisions of DC 5292, and a 30 
percent evaluation for the neurologic manifestations under DC 
8521.  The combined rating for the orthopedic and 
neurological manifestations from November 13, 2002 is 40 
percent.  The veteran was provided both sets of criteria and 
was given an opportunity to respond.  Accordingly, the 
veteran will not be prejudiced by the Board's review of the 
issue as due process requirements have been met.  VAOPGCPREC 
11-97 at 3-4; Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 7-2003.  

The questions presented are whether the veteran is entitled 
to a rating in excess of 10 percent from August 6, 1992 to 
November 12, 2002, and to a single evaluation encompassing 
both the orthopedic and neurological manifestations of his 
back disorder in excess of the current combined 40 percent 
under the old rating criteria from November 13, 2002, or to 
separate ratings in excess of 20- and 30 percent for the 
orthopedic and neurological manifestations, respectively, 
under the revised rating criteria from November 13, 2002.  

The first amendment to the Rating Schedule governing the 
rating of spinal disabilities pertained to the evaluation of 
intervertebral disc syndrome.  67 Fed. Reg. 54,345, 54,349 
(Aug. 22, 2002) (effective from September 23, 2002).  Under 
the old version for intervertebral disc syndrome DC 5293, a 
60 percent evaluation was assigned for pronounced, persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc with little intermittent relief.  A 40 
percent evaluation was assigned for severe, recurring attacks 
with intermittent relief.  A 20 percent rating was assigned 
for moderate symptoms with recurring attacks.  A 10 percent 
evaluation was assigned for mild symptoms.  38 C.F.R. 
§ 4.71a, DC 5293 (effective prior to September 23, 2002).  

Also, prior to September 26, 2003, under DC 5292, limitation 
of motion of the lumbar spine is assigned a 10 percent rating 
for slight limitation of motion, a 20 percent rating for 
moderate limitation of motion, and a maximum schedular rating 
of 40 percent for severe limitation of motion.  38 C.F.R. 
§ 4.71a, DC 5292 (effective prior to September 26, 2003).  

The Board has also considered the rating criteria under DC 
5295 for lumbosacral strain.  Prior to September 26, 2003, DC 
5295 provided for a 40 percent rating for severe symptoms 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  A 20 
percent rating was assigned with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  38 C.F.R. § 4.71a, DC 5295 (effective 
prior to September 23, 2002).  Since September 26, 2003, 
lumbosacral strain is evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine.  

Under the revised criteria, effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, DC 
5293, as amended by 67 Fed. Reg. 54345-54349 (August 22, 
2002).  

A 20 percent evaluation is assigned with incapacitating 
episodes of having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
evaluation is assigned with incapacitating episodes of having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months; and a 60 percent evaluation 
is assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months.  
Id. 

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  

The second revision to the Rating Schedule governing the 
rating of spinal disabilities was effective September 26, 
2003.  At that time, VA amended its Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, to institute a general rating 
formula for evaluating diseases and injuries of the spine, 
including lumbosacral strain under DC 5237, spinal stenosis 
under DC 5238, degenerative arthritis of the spine under DC 
5242, and intervertebral disc syndrome under Diagnostic Code 
5243.  Under the revised criteria, lumbosacral strain will be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.  38 C.F.R. 
§ 4.71a, The Spine, Note (6) (2006).  

Under the General Rating Formula as applicable to the 
veteran's back disability, a 20 percent rating is warranted 
when forward flexion of the thoracolumbar spine is greater 
than 30 degrees, but not greater than 60 degrees, or the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent requires forward flexion 
of the thoracolumbar spine limited to 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is warranted if there is unfavorable ankylosis 
of the entire thoracolumbar spine.  A 100 percent rating is 
warranted if there is unfavorable ankylosis of the entire 
spine.  These ratings are warranted if the above-mentioned 
manifestations are present, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  (38 C.F.R. § 4.71a, DCs 5235 to 5243, effective 
September 26, 2003.)  

The revised rating criteria under the General Formula for 
Diseases and Injuries of the Spine also, in pertinent part, 
provide the following Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.  

The criteria with respect to evaluating intervertebral disc 
syndrome based on incapacitating episodes, effective from 
September 26, 2003, were essentially unchanged from the 
revised criteria of September 23, 2002.  Note (1) provided 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  (38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, effective September 26, 2003.)  

With respect to neurologic manifestations, DC 8521 addresses 
the external popliteal nerve (common peroneal).  Incomplete 
paralysis of the common peroneal nerve is rated 10 percent 
when mild, 20 percent when moderate, and 30 percent when 
severe.  38 C.F.R. § 4.124a; DC 8521 (2006).  A 40 percent 
rating is warranted for complete paralysis of the nerve with 
foot drop and slight droop of the first phalanges of all 
toes, cannot dorsiflex the foot, extension (dorsal flexion) 
of the proximal phalanges of the toes is lost; abduction of 
the foot is lost, adduction weakened; anesthesia covers the 
entire dorsum of the foot and toes.  Id.  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. 
§ 4.124(a).  



An Evaluation in Excess of 10 Percent Prior to November 13, 
2002.  

In this case the clinical findings from the 1992 VA 
examination and the private treatment records from 1992 to 
November 2002 fail to show more than slight limitation of 
motion of the lumbar spine and only occasional characteristic 
pain on motion even with consideration of the provisions of 
38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The records showed that the veteran worked full-
time, apparently as a corrections officer, and did not report 
any lost time at work because of his back disability.  He was 
seen by private doctors on two consecutive days in March 
1997, and had a total of four physical therapy visits in 
April and May 1997.  Despite his pain, the veteran reported 
that he worked four-16 hour and three-eight hour days without 
having to take any medication.  Other than complaints of pain 
and some low back tenderness, private treatment records in 
February 2000, and September and October 2002 showed no 
objective evidence of any significant abnormalities.  Muscle 
tone, bulk, and motor function were normal and, except for 
some decreased sensation on the left plantar surface, there 
was no evidence of any sensory impairment.  There was no 
evidence of muscle spasm, loss of lateral spine motion, 
positive Goldthwaite's sign, listing of the whole spine to 
the opposite side, abnormal mobility on forced motion, or 
more than mild recurring attacks of intervertebral disc 
syndrome at any time prior to November 2002.  In fact, on a 
private examination in July 2003, the veteran reported that 
he was working full-time and that he enjoyed golfing and 
exercising daily.  

As to rating the veteran under the criteria for ankylosis, it 
is noted that ankylosis is "immobility and consolidation of 
a joint due to disease, injury, or surgical procedure."  
Colayong v. West, 12 Vet. App. 524 (1999).  Here, the 
evidence showed that the veteran retains significant motion 
of the spine.  Therefore, a rating under DCs 5289 or 5292 for 
ankylosis or limitation of motion is not warranted.  Based on 
the discussion above, the Board finds that the veteran's back 
disability was not of such severity to warrant an evaluation 
in excess of 10 percent prior to November 13, 2002, under any 
of the applicable old diagnostic codes for evaluating a back 
disability in effect prior to September 23, 2002.  

The Board must also consider whether the veteran is entitled 
to an evaluation in excess of 10 percent under the revised 
rating criteria for disabilities of the spine effective 
September 23, 2002.  As indicated above, the revised 
regulations may not be applied prior to the effective date of 
the change.  VAOPGCPREC 3-2000.  Therefore, application of 
the revised rating criteria can only be applied for the 
period from the effective date of the regulations, September 
23, 2002, to November 13, 2002, the date of the increased 
rating to 20 percent.  

In this regard, the evidence does not show that he 
experienced incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months.  In fact, the clinical and diagnostic 
findings do not satisfy the criteria for even a compensable 
evaluation under the revised criteria of DCs 5237/5243.  The 
veteran does not claim nor does the evidence show any 
incapacitating episodes over the previous year or any 
required bed rest due to the low back disability.  There is 
no unfavorable ankylosis, and no evidence suggesting 
limitation of forward flexion to less than 60 degrees or 
total motion to less than 120 degrees.  Thus, the Board finds 
that the evidence does not meet the criteria for an 
evaluation in excess of 10 percent prior to November 13, 
2002, under either the old or the revised regulations.  

Increased Evaluation From November 13, 2002.  

The Board must now consider whether the veteran is entitled 
to a single evaluation (encompassing both orthopedic and 
neurologic manifestations of the veteran's back disorder) in 
excess of the combined 40 percent under the old rating 
criteria, or to separate evaluations in excess of 20 percent 
for the orthopedic and 30 percent for the neurological 
manifestations of his back disability under the revised 
rating criteria effective from September 23, 2002, and under 
the criteria effective from September 26, 2003.  The revised 
regulations may not be applied prior to the effective date of 
the change.  VAOPGCPREC 3-2000.  As indicated above, the 
Board finds that the old rating criteria is more advantageous 
to the veteran.  However, a discussion of both the old and 
the revised criteria will be provided for completeness.  

In this case, the evidence shows that the veteran has 
pronounced recurring attacks of intervertebral disc disease 
with little intermittent relief which would warrant the 
assignment of a 60 percent evaluation under the old criteria 
for DC 5293.  Beginning in November 2002, the evidence shows 
persistent and steadily worsening back pain radiating into 
the left leg and foot with numbness and a burning sensation 
which was not relieved with multiple steroid injections or 
narcotics.  VA examination in August 2003 showed decreased 
strength and sensation in the left lower extremity with 
diminished knee jerk on the left side.  The veteran could not 
sit during the examination, had an antalgic gait, and 
required use of a cane to ambulate.  When seen on VA 
examination in January 2006, his neurological and orthopedic 
symptoms demonstrated sciatic neuropathy with characteristic 
pain with little intermittent relief.  Therefore, the Board 
finds that the veteran's symptomatology satisfies the 
criteria for a 60 percent evaluation under the old criteria 
for DC 5293 from November 13, 2002.  

The 60 percent evaluation assigned by the Board is the 
maximum schedular rating for intervertebral disc syndrome 
under either the old or the revised rating criteria.  A 100 
percent schedular rating would require actual or functional 
disability equivalent to complete bony fixation of the spine 
at an unfavorable angle with marked deformity and involvement 
of major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type) as provided for by DC 5286.  A 
higher rating of 100 percent could also be assigned with 
disability equivalent to residuals of fracture of a vertebra 
with cord involvement, bedridden, or requiring long leg 
braces as provided for by DC 5285.  

As to DC 5286, the undersigned notes that this code is 
provided for a disability of the entire spine for which the 
veteran is not service connected.  As to DC 5285, the veteran 
is not service connected for a fractured vertebra, and 
assignment of a rating under this code would not be 
appropriate.  It is equally clear that even if this code were 
considered, the actual or functional loss would not be 
equivalent to a disability requiring the veteran to be 
bedridden and to wear long leg braces.  The veteran does not 
contend that he is bedridden or that he is required to wear 
long leg braces, nor are these findings demonstrated on 
examination.  

The Board's analysis must also include a discussion of 
whether a higher evaluation is warranted under the revised 
criteria.  As noted above, the veteran's back disorder may be 
rated either on the frequency and duration of episodes of 
intervertebral disc disease (encompassing both the orthopedic 
and neurologic manifestations of the back disorder) or by 
separately evaluating the orthopedic and neurologic 
manifestations of the back disorder.  As indicated above, the 
veteran was assigned separate 20-and 30 percent evaluations 
for his back disability from November 13, 2002 under the 
revised regulations, which is the equivalent of a single 40 
percent evaluation under the old criteria.  That is, a 40 
percent evaluation under the old criteria contemplated all of 
the associated symptoms of the back disability, i.e., 
musculoskeletal and neurologic.  Under the revised criteria, 
the 30 percent evaluation was assigned for the neurologic 
abnormalities and a 20 percent evaluation was assigned for 
the musculoskeletal (orthopedic) manifestations.  Thus, a 
combined evaluation is equivalent to a 40 percent evaluation.  
38 C.F.R. § 4.25.  The assignment of a separate rating under 
the old criteria for intervertebral disc syndrome and a 
separate rating for the neurological abnormalities under the 
revised regulations would amount to pyramiding and is 
prohibited by law.  38 C.F.R. § 4.14 (2006).  Thus, the Board 
has assigned a single 60 percent evaluation under former DC 
5293 for the residuals of a back injury with multilevel disc 
disease and with peroneal neuropathy of the left lower 
extremity.  

As noted, as to an evaluation in excess of the now assigned 
60 percent evaluation, the Board notes that a 60 percent 
evaluation is also the maximum assignable evaluation under 
the revised Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.  

As to the rating the orthopedic manifestations from November 
13, 2002, the October 2003 VA examination showed forward 
flexion to 80 degrees with a combined total motion of 250 
degrees.  The most recent VA examination in January 2006, 
showed forward flexion was essentially unchanged from the 
earlier examination (described as 90 percent of normal 
flexion; normal is to 90 degrees), with a combined total 
motion of 176 degrees.  Thus, the medical evidence from 
November 13, 2002 does not demonstrate more than mild 
limitation of motion of the lumbar spine so as to warrant a 
rating in excess of 20 percent under the old criteria of DC 
5292, or under the revised General Rating Formula for DC 
5237.  

The neurologic manifestations of the veteran's back 
disability was rated 30 percent disabling under DC 8521, 
which addresses the external popliteal nerve (common 
peroneal).  Under this code, evaluations are based on either 
complete or incomplete paralysis.  Incomplete paralysis of 
the common peroneal nerve is rated 10 percent when mild, 20 
percent when moderate, and 30 percent when severe.  A 40 
percent rating is warranted for complete paralysis of the 
nerve with foot drop and slight droop of the first phalanges 
of all toes, cannot dorsiflex the foot, extension (dorsal 
flexion) of the proximal phalanges of the toes is lost; 
abduction of the foot is lost, adduction weakened; anesthesia 
covers the entire dorsum of the foot and toes.  DC 8521.  

As to the rating the veteran's neurologic impairment from 
November 13, 2002 to the present, the Board notes that the 
findings from the October 2003 and January 2006 VA 
examinations were not materially different and did not show 
more than severe symptoms of incomplete paralysis.  The 
neurological symptoms were manifested principally by 
radiating pain into the left lower extremity, positive 
straight leg raising on the left, and decreased sensation to 
light touch on the lateral aspect of the left leg and foot.  
Although there was a slight decrease in left knee jerk when 
examined by VA in October 2003, reflexes were intact in the 
patella and ankle jerks, bilaterally when examined by January 
2006.  

In the Board's judgment, the above-cited evidence, as a 
whole, does not show more than severe incomplete paralysis of 
the peroneal nerve, which would warrant no more than a 30 
percent evaluation under DC 8521.  It should be noted that 
neurological conditions are to be evaluated based upon the 
impairment of motor, sensory, or mental functioning.  While 
as noted above, a July 2003 report showed some slight foot 
drop, there were no other significant neurological 
abnormalities reported then or subsequently that would be 
consistent with manifestations of complete paralysis of the 
peroneal nerve so as to warrant a rating in excess of 30 
percent.  

Based on the foregoing, the Board finds that a single 60 
percent rating under former DC 5293 is in order in this case.  
This rating is clearly in excess of the combined 40 percent 
rating obtained by separately evaluating the orthopedic 
manifestation of the veteran's back disorder under DC 5292 
(residuals of back injury with multilevel degenerative disc 
disease rated 20 percent) and the neurological manifestations 
of the veteran's back disorder under DC 8521 (peroneal 
neuropathy of the left lower extremity associated with 
residuals of back injury rated 30 percent).  

Additional Matters for Consideration

Generally, when an evaluation of a disability is based on 
limited motion, the Board must also consider, in conjunction 
with the otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45 and 
in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, 
when a disability is assigned the maximum rating for loss of 
range of motion, application of 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca is not required.  See Spencer v. West, 13 Vet. 
App. 376, 382 (2000); Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  

Lastly, the Board notes that the medical evidence reflects 
that the veteran has not had any prolonged hospitalization or 
undergone any operation for his low back disability nor is 
there evidence that the disability is such as to render 
impractical the application of the regular schedular 
standards.  Under the circumstances, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  




ORDER

An evaluation in excess of 10 percent for residuals of a back 
injury with multilevel disc disease from August 6, 1992 to 
November 13, 2002, is denied.  

From November 13, 2002, an increased evaluation to 60 percent 
for residuals of a back injury with multilevel disc disease 
and with peroneal neuropathy of the left lower extremity is 
granted, subject to VA regulations pertaining to the payment 
of monetary benefits.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


